Citation Nr: 1206008	
Decision Date: 02/16/12    Archive Date: 02/23/12

DOCKET NO.  07-17 448	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Petersburg, Florida



THE ISSUES

1.  Entitlement to service connection for a claimed innocently acquired psychiatric disorder to include posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for a claimed respiratory disorder.

3.  Entitlement to service connection for a claimed renal disorder, including as due to exposure to Agent Orange.  

4.  Entitlement to service connection for claimed disfigurement of the arms and hands.



REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran, his son and brother


ATTORNEY FOR THE BOARD

D. Bredehorst


INTRODUCTION

The Veteran served on active duty from August 1965 to August 1967.

This case has come to the Board of Veterans' Appeals (Board) on appeal from March 2004, July 2006 and September 2007 rating decisions of the RO.

In October 2009, the Veteran testified at a hearing held at the RO before the undersigned Veterans Law Judge; a transcript of this hearing is associated with the claims file.  

In a December 2009 decision, the Board reopened the claims of service connection for an innocently acquired psychiatric disorder and respiratory disorder and then remanded these matters as well as the issue of service connection for a renal disorder for additional development of the record.  

Regarding service connection for disfigurement of the arms and hands, the Board previously noted that the Veteran had submitted a Notice of Disagreement with the September 2007 decision but that a Statement of the Case (SOC) had not been issued.  

Subsequently, the RO issued a September 2011 SOC and the Veteran timely perfected an appeal; therefore, the matter is now before the Board for the purpose of appellate review.

The Board has reviewed the contents of the Veteran's Virtual VA file and found no medical or other evidence pertinent to this appeal that is not in his claims file.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is being remanded to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required on his part.


REMAND

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).  

In the December 2009 remand, the Board directed the RO to notify the Veteran of what was needed to substantiate his claims in accordance with VCAA.  

In March 2010 correspondence, the Veteran was given notice that, because his claims of service connection for a psychiatric disorder, respiratory condition, renal disease and disfigurement of the arms and hands were the subjects of prior final denials, new and material evidence was needed to reopen them.  

Notably, two of these matters were already deemed to be reopened by the Board and the remaining were based on original claims.  To avoid confusion, corrective notice should be sent.

The Veteran is seeking service connection for an innocently acquired psychiatric disorder to include PTSD.  Service connection for PTSD requires the presence of three elements: (1) a current medical diagnosis of PTSD; (2) medical evidence of a causal nexus between current symptomatology and a claimed in- service stressor; and (3) credible supporting evidence that the claimed in-service stressor actually occurred.  38 C.F.R. § 3.304(f) (2011).  

With respect to the third element, if the evidence shows that the veteran engaged in combat and he is claiming a combat related stressor, no credible supporting evidence is required.  Id., see Doran v. Brown, 6 Vet. App. 283 (1994). 

Service connection for PTSD requires medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a) (2011).  38 C.F.R. § 4.125(a) refers to the American Psychiatric Association  Diagnostic and Statistical Manual for Mental Disorders, 4th ed. (1994) (DSM-IV) as the source of criteria for the diagnosis of claimed psychiatric disorders. 

The Board also notes that effective on July 13, 2010, 38 C.F.R. § 3.304(f) (3) (stressor related to prisoner-of-war (POW) experience) and (f)(4) (stressor of in-service personal assault) were renumbered, respectively as (f)(4) and (f)(5), and a new (f)(3) was added which reduces the evidentiary burden of establishing a stressor when it is related to a fear of hostile military or terrorist activity.  See 75 Fed. Reg. 39843 through 39852 (July 13, 2010). 

This final rule applies to a claim of service connection for PTSD that is received by VA on or after July 12, 2010; or was received by VA before July 12, 2010 but has not been decided by the RO as of that date; or is appealed to the Board on or after July 12, 2010; or was appealed to the Board before July 12, 2010, but has not been decided by the Board as of that date; or is pending before VA on or after July 12, 2010, because the Court of Appeals for Veterans Claims (Court) vacated a Board decision on the application and remanded it for readjudication.  See 75 Fed. Reg. 39843  (July 13, 2010). 

The revised 38 C.F.R. § 3.304(f)(3) provides: 

If a stressor claimed by a veteran is related to the veteran's fear of hostile military or terrorist activity and a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of [PTSD] and that the veteran's symptoms are related to the claimed stressor, in the absence of clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the places, types, and circumstances of the veteran's service, the veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  For purposes of this paragraph, "fear of hostile military or terrorist activity" means that a veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the veteran or others, such as from an actual or potential improvised explosive device; vehicle-imbedded explosive device; incoming artillery, rocket, or mortar fire; grenade; small arms fire, including suspected sniper fire; or attack upon friendly military aircraft, and the veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness or horror. 

In the present case, the Veteran's reported stressors include volunteering at an orphanage in the Philippines, the suicide of a fellow serviceman, and the accidental death of another serviceman.   

Pursuant to the remand, efforts were made to corroborate the Veteran's reported stressors.  While the November 2011 response indicates there was no documentation of the casualties whom the Veteran mentioned, it also stated that the Naval History & Heritage Command (NHHC), Ships History and Aviation Sections of the Washington Navy Yard were closed until January 2011 and that, as a result they were unable to review the 1967 command history for the VP-40 or the 1966-2967 command histories for the NS Sangley Point.  

It was also noted that information regarding the reported deaths might be documented in their Official Military Personnel Files.  The record does not show that any follow-up indicated by the response was undertaken, therefore, efforts to corroborate the stressors were incomplete.  Thus, additional action is necessary regarding development of the claimed stressors.

A remand by the Board confers on the claimant, as a matter of law, the right to compliance with the remand orders.  Stegall v. West, 11 Vet. App. 268 (1998).

In December 2009, the Board remanded the matters of service connection for a psychiatric disorder, respiratory disorder, and renal disorder, in part to schedule medical examinations and obtain nexus opinions.  The record shows that examinations were scheduled and later canceled by the Veteran.  

In August 2011, a statement was received from the Veteran who stated that he no longer wanted any examination; however, in October 2011 he expressed his willingness to report for an examination.  He reported previously cancelling his examinations because they were scheduled on the days he received dialysis treatment.  Given his explanation and willingness to report for examinations, the Board finds that the RO should schedule him another opportunity to be examined.

Regarding service connection for disfigurement of the arms and hands, the service treatment records reflect that the Veteran received treatment for a left hand infection while on active duty.  

Moreover, the postservice medical records document findings of severe puffiness of the hands in February 2000 and palmar eczema in February 2005.  The Veteran also submitted pictures of his arms in May 2007 that showed disfigurement of his arms and hands, as well as lumps on his left arm.  Hence, an examination and opinion are necessary.

As a final matter, the issue of service connection for disfigurement of the arms and hands was adjudicated in the context of the Veteran having the residuals of basal cell carcinoma (BCC).  However, the Board most recently denied service connection for BCC in its December 2009 decision while the disfigurement claim was pending.  Therefore, the matter should be appropriately addressed.

Accordingly, the case is REMANDED to the RO for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  Expedited handling is requested.) 

1.  The RO should take all indicated action to send the Veteran corrective notice to comply with VA's duty to notify and assist the Veteran in his claims for service connection in accordance with VCAA.  

2.  The RO should take appropriate action to follow up on the development to corroborate the claimed PTSD stressors.  In this regard, the resources noted in the Defense Personnel Records Information Retrieval System response in November 2010 should be used to corroborate the claimed stressors.  Should any additional sources be identified, appropriate action to development of the stressors should be extended.  All responses should be documented in the claims file. 

3.  The RO should then schedule the Veteran for appropriate VA examinations to determine the nature and likely etiology of the claimed renal disease, respiratory disorder, psychiatric condition and the disability claimed as disfigurement of the arms and hands.  Prior to scheduling the examinations, the RO is advised to contact the Veteran in order coordinate with his current dialysis schedule.   

The pertinent evidence in the claims file, along with a copy of this remand, must be made available to all of the examiners for review. 

Accordingly, the examiners should review the pertinent evidence, including the Veteran's lay assertions, and undertake any indicated medical studies.   All findings should be reported in full.

(a) With regard to the claimed renal disease, the examiner should provide an opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that any current kidney disability is due to the Veteran's Agent Orange exposure or another event of his period of active service or was caused or aggravated by his service-connected diabetes mellitus. 

The examiner is asked to prepare a printed (typewritten) report setting forth all examination findings, along with a complete rationale for all opinions and conclusions reached.  

Specific references to the Veteran's claims file, including the in-service and post-service medical records, and the Veteran's lay assertions should be provided.

(b) With regard to the claimed respiratory disorder, the examiner should provide an opinion as to whether it is at least as likely as not (a probability of 50 percent or greater) that any current lung disability is due to the Veteran's Agent Orange or asbestos exposure or another event of his active service.   

The examiner is asked to prepare a printed (typewritten) report setting forth all examination findings, along with a complete rationale for all opinions and conclusions reached.  

Specific references to the Veteran's claims file, including the in-service and post-service medical records, and the Veteran's lay assertions should be provided.

(c) With regard to the claimed disfigurement of the arms and hands, the examiner should provide an opinion as to whether it is at least as likely as not (a probability of 50 percent or greater) that any current disability manifested by disfigurement of the arms and hands is related to an event or incident of the Veteran's active service or caused or aggravated by a service-connected disability.  

The examiner is asked to prepare a printed (typewritten) report setting forth all examination findings, along with a complete rationale for all opinions and conclusions reached.  

Specific references to the Veteran's claims file, including the in-service and post-service medical records, and the Veteran's lay assertions should be provided.

(d) With regard to the claimed psychiatric condition, the examiner should provide an opinion as to whether it is at least as likely as not (a probability of 50 percent or greater) any current acquired psychiatric disability is due an event or incident of the Veteran's period of active service.  In making this determination, the examiner is asked to specifically comment on whether the Veteran meets the criteria for a diagnosis of PTSD as set forth in the American Psychiatric Association : Diagnostic and Statistical Manual of Mental Disorders (DSM-IV). 

Also, if the examiner diagnoses PTSD due to an in-service stressor, the examiner should identify the specific in-service stressor(s) supporting the diagnosis. 

The examiner is asked to prepare a printed (typewritten) report setting forth all examination findings, along with a complete rationale for all opinions and conclusions reached.  

Specific references to the Veteran's claims file, including the in-service and post-service medical records, and the Veteran's lay assertions should be provided. 

4.  To help avoid future remand, the RO must ensure that the requested actions have been accomplished (to the extent possible) in compliance with this REMAND.  If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action should be undertaken.  See Stegall v. West, 11 Vet. App. 268 (1998). 

5.  After completing all indicated development, the RO should then readjudicate the Veteran's claims in light of all the evidence of record.  If any benefit sought on appeal remains denied, the RO should furnish a fully responsive Supplemental Statement of the Case (SSOC), to the Veteran and his representative and afford them with a reasonable opportunity for response. 

Thereafter, if indicated, the case should be returned to the Board for the purpose of appellate disposition. 

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
STEPHEN L. WILKINS
Veterans Law Judge,
Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


